         Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 1 of 27



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA                              )
                                                       )
                v.                                     )       No. 17-CR-10113-ADB
                                                       )
 PEDRO MEJIA SALAZAR                                   )
                                                       )


      DEFENDANT’S EXPEDITED MOTION FOR COMPASSIONATE RELEASE
                      UNDER 18 U.S.C. §3582(c)(1)(A)

       Defendant, Pedro Mejia Salazar, respectfully moves this Court for an order reducing his

sentence to time served based on “extraordinary and compelling reasons” pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). COVID-19 is an unprecedented and rapidly expanding global health

emergency that presents a particularly serious risk to vulnerable people, such as Mr. Salazar, a

76-year-old man with well-documented and serious co-morbid medical conditions. Specifically,

Mr. Salazar suffers from diabetes, asthma, and has a history of renal cancer, which has resulted

in the removal of one of his kidneys. Consequently, he is a medically fragile prisoner who is

incredibly vulnerable to not only contracting COVID-19, but suffering severe illness,

complications, and death should he contract COVID-19. Granting this motion will reduce Mr.

Salazar’s sentence by approximately six months. Despite being near the end of his sentence,

posing a low security risk, and having significant medical vulnerabilities, the Bureau of Prisons

(“BOP”) will not release Mr. Salazar. He has exhausted his administrative remedies under §

3582(c)(1)(A)(i), and accordingly respectfully asks this Court to grant his immediate release

under 18 U.S.C. § 3582(c)(1)(A). For the reasons described in this motion, a time served

sentence is justified by extraordinary and compelling reasons, serves the interests of justice, and

is consistent with the 18 U.S.C. § 3553(a) factors and the Sentencing Commission’s policy

statements.
           Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 2 of 27


                                       BACKGROUND

         On May 4, 2017, Mr. Salazar pleaded guilty to a one-count information charging him

with conspiracy to launder money, in violation of 18 U.S.C. § 1956(h). He was sentenced to fifty

(50) months in the Bureau of Prisons and three years of supervised release (Dkt. No. 22). Mr.

Salazar is currently incarcerated at Moshannon Valley Correctional Institution in Philipsburg,

Pennsylvania, a contracted correctional institution operated by a private corporation. His

expected release date is November 20, 2020.

         Mr. Salazar is a native of Colombia. After learning that he was being targeted for

indictment and extradition from Colombia, he engaged in a dialogue with the United States

Department of Justice to appear before this Court voluntarily, to waive indictment, and to plead

to an information, which he did. As he was paroled into the United States for the purpose of

prosecution, upon the conclusion of his sentence he is expected to be deported to Colombia.

      I. Requests for Compassionate Release to the BOP, Medical Conditions, and
            Imprisonment at Moshannon Valley.

         Mr. Salazar – through predecessor counsel – first requested compassionate release to

Warden Oddo of Moshannon Valley on April 11, 2019, citing his deteriorating health conditions.

See Exhibit A. This letter detailed a number of specific conditions, including his history of renal

carcinoma, which resulted in the removal of one of his kidneys prior to incarceration, the

discovery of a complex cyst on his right kidney in March 2018, and his diagnoses of diabetes,

asthma, and hypothyroidism, among others.1 Mr. Salazar also submitted an inmate request for

compassionate release on August 9, 2019. See Exhibit B. Warden Oddo denied these requests for

compassionate release on August 14, 2019. Id.

         On April 5, 2020, Mr. Salazar submitted a compassionate release request due to the



1
    These conditions are also documented in the Presentence Report at ¶ 76.
                                                  2
         Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 3 of 27


confluence of factors relative to his chronic illnesses and his particularized risk being a prisoner

with the ballooning COVID-19 pandemic. See Exhibit B. The warden received the request on

April 10, 2020 and denied it on April 14, 2020. Id.

       Medical records confirm Mr. Salazar’s medical conditions, and document his medication

regimen, which includes: Flomax (Tamsulosin), a medication used to treat the symptoms of

enlarged prostate; Lipitor (Atorvastatin), a medication that lowers cholesterol; Prinivil

(Luynopril/Lisinopril), an ACE-inhibitor used to treat high blood pressure and used to protect the

kidneys from harm due to diabetes; Synthroid (Levothyroxine), a medication used to treat

hypothyroidism; and ProAir (Albuterol), an inhaler used to treat asthma. Medical records from

Moshannon Valley, as well as earlier records documenting his conditions and treatment in

Colombia, are attached as Exhibit C. Counsel has also requested updated medical records from

Moshannon Valley, but has not yet received them.

       At Moshannon Valley, Mr. Salazar is housed in a dormitory with 37 bunk beds capable

of housing 74 prisoners. Approximately 69-70 people are currently housed in his unit. These 69-

70 prisoners all shower, eat, and have recreation time together. They share ten showers, three

toilets, and five wall telephones. Recently, the institution began giving prisoners one temporary

single-use facemask per week; however, whether prisoners choose to wear them is voluntary. To

Mr. Salazar’s knowledge, no prisoner at Moshannon has been tested for the novel coronavirus.

    II. Mr. Salazar is at high risk of severe illness and/or death from COVID-19 due to his
          pre-existing medical conditions and advanced age, per the Centers for Disease
          Control.

       On March 11, 2020, the World Health Organization officially classified COVID-19 as a

pandemic.2 As of May 12, 2020, coronavirus SARS-CoV-2 has infected over 4.2 million people


2
 World Health Organization, WHO Director-General’s opening remarks at the media briefing
on COVID-19 (March 11, 2020) at https://bit.ly/2W8dwpS.


                                                  3
         Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 4 of 27


worldwide, leading to at least 287,000 deaths. In the United States, officials have confirmed 1.35

million positive cases and 80,897 deaths.3 The virus is highly contagious, and the Centers for

Disease Control and Prevention (“CDC”) advise that the virus transfers through respiratory

droplets when a person coughs, sneezes, or talks. Droplets can land on another person’s mouth or

nose if they are in close contact (within six feet). It is also possible to catch the virus by touching

a surface that has the virus on it and then touching one’s mouth, nose, or eyes.4 The New

England Journal of Medicine disturbingly found that the highly contagious virus “can remain

viable and infectious in aerosols [i.e. in the air] for hours and on surfaces up to days.”5

Additional studies also suggest that COVID-19 is capable of at least some airborne transmission

and that the illness may be spread by air currents in enclosed spaces.6

       Infection can result in pneumonia, multi-organ failure, and in some cases, death.




3
 Center for Systems Science and Engineering at Johns Hopkins University, Coronavirus
COVID-19 Global Cases Dashboard, available at
https://gisanddata.maps.arcgis.com/apps/opsdashboard/index.html#/bda7594740fd40299423467
b48e9ecf6 (last accessed May 12, 2020).
4
  See CDC, What You Should Know About COVID-19 to Protect Yourself and Others, available
at https://www.cdc.gov/coronavirus/2019-ncov/downloads/2019-ncov-factsheet.pdf
5
 Neeltje van Doremalen, et. al, Aerosol and Surface Stability of SARS-CoV-2 as Compared with
SARS-CoV-1, New England J. Med., (March 17, 2020),
https://www.nejm.org/doi/full/10.1056/NEJMc2004973
6
  See Marthe Fourcade, Coronavirus Lingers in Air of Crowded Spaces, New Study Finds,
Bloomberg (Apr. 27, 2020) available at https://www.bloomberg.com/news/articles/2020-04-
27/coronavirus-lingers-in-air-of-crowded-spaces-new-study-finds; Kenneth Chang, How
Coronavirus Infected Some, but Not All, in a Restaurant, New York Times (Apr. 20, 2020)
https://www.nytimes.com/2020/04/20/health/airflow-coronavirus-restaurants.html. See also
CDC, COVID-19 Outbreak Associated with Air Condition in Restaurant, Guangzhou, China,
2020, Emerging Infectious Diseases (Jul. 2020) available at
https://wwwnc.cdc.gov/eid/article/26/7/20-0764_article#comment. Additional papers are being
published on the possibility of airborne transmission. See, e.g., Lidia Morawska & Junki Cao,
Airborne Transmission of SARS-CoV-2: The world should face the reality, Environment
International (Apr. 20, 2020) available at https://www.ncbi.nlm.nih.gov/pubmed/32294574.

                                                   4
         Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 5 of 27


Hospitalization rates and fatality rates are highest among older adults, like Mr. Salazar.7 In

addition to his age, Mr. Salazar has three conditions that make the prospect of infection with the

novel coronavirus particularly dangerous: diabetes, asthma, and the fact that he previously had

renal carcinoma and has only one remaining kidney.

       Diabetes, particularly when coupled with age and other health conditions, greatly

increases the complications from COVID-19. Both the CDC and the American Diabetes

Association have recognized that diabetics are at high risk of complications from coronavirus

and the coronavirus kills diabetics at “much higher rates” than non-diabetics.8 Studies of large

groups of patients in both China and New York have found that diabetes was one of the most

common comorbidities associated with higher risk for both complications and death from

COVID-19.9 Early on in the pandemic, doctors noticed high “mortality rates among persons with


7
  CDC, Hospitalization Rates and Characteristics of Patients Hospitalized with Laboratory-
Confirmed Coronavirus Disease 2019- COVID-NET, 14 States, March 1-30, 2020, Morbidity
and Mortality Weekly Report (Apr. 17, 2020) available at
https://www.cdc.gov/mmwr/volumes/69/wr/mm6915e3.htm?s_cid=mm6915e3_w
(“Hospitalization rates increased with age, with a rate of 0.3 in persons aged 0–4 years, 0.1 in
those aged 5–17 years, 2.5 in those aged 18–49 years, 7.4 in those aged 50–64 years, and 13.8 in
those aged ≥65 years. Rates were highest among persons aged ≥65 years, ranging from 12.2 in
those aged 65–74 years to 17.2 in those aged ≥85 years.”).
8
 Centers for Disease Control, Groups at Higher Risk for Severe Illness,
https://tinyurl.com/w4yd732. Am. Diabetes Assoc., How COVID-19 Impacts People with
Diabetes, https://www.diabetes.org/coronavirus-covid-19/how-coronavirus-impacts-people-with-
diabetes
9
  Zunyou Wu & Jennifer McGoogan, Characteristics of and Important Lessons from the
Coronavirus Disease 2019 (COVID-19) Outbreak in China: Summary of a Report of 72,314
Cases from the Chinese Center for Disease Control and Prevention, JAMA (Feb. 24, 2020)
available at https://jamanetwork.com/journals/jama/fullarticle/2762130 (finding elevated case
fatality rates in patients aged 70-79 years and in patients with diabetes, chronic respiratory
disease, and cancer); see also Safiya Richardson, et al., Presenting Characteristics,
Comorbidities, and Outcomes among 5700 Patients Hospitalized with COVID-19 in the New
York City Area, JAMA (Apr. 22, 2020) (observing that of the 5700 hospitalized patients in the
study, “the most common comorbidities were hypertension (3026; 56.6%), obesity (1737;
41.7%), and diabetes (1808; 33.8%).”).

                                                 5
           Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 6 of 27


diabetes”10 and immediately began searching for an explanation; indeed, the Journal of Diabetes

has issued a formal call for articles addressing the link.11 The research shows that the “most

severe and fatal cases with COVID-19 have occurred in the elderly or in patients with underlying

comorbidities, particularly CVDs, diabetes mellitus, chronic lung and renal disease, hypertension

and cancer.”12 The largest American study to date, published in the Journal of the American

Medical association, shows diabetes, hypertension, and obesity are the “most common

comorbidities” of COVID-19.13 Dr. Steven Edelman, an endocrinologist at the University of San

Diego starkly summarized the concerns for type 2 diabetes sufferers: “virtually all persons with

type 2 diabetes, regardless of the date of diagnosis, are especially vulnerable to both contracting

COVID-19, and suffering the severe consequences of COVID-19 if they are infected, with rare



10Dr. Zachary Bloomgarden, Diabetes and Covid-19, 12 J. of Diabetes 347, 347–48 (Apr. 2020)
(available at: https://bit.ly/34ZsCQW); see also A. Hussein, B. Bhowmik, et al, Covid-19 and
Diabetes: Knowledge in Progress, Diabetes Research & Clinical Practice (Apr. 2020) (available
at: https://bit.ly/34Zs4dW) (“Older age, diabetes and other comorbidities are reported as
significant predictors of morbidity and mortality.”).
11   Id.
12 A. Hussein, B. Bhowmik, et al, Covid-19 and Diabetes: Knowledge in Progress, Diabetes
Research & Clinical Practice (Apr. 2020) (available at: https://bit.ly/34Zs4dW). This is no
surprise to doctors. “A relationship between diabetes and infection has long been clinically
recognized. Infections, particularly influenza and pneumonia, are often common and more
serious in older people with type 2 diabetes mellitus (T2DM)”—the same type of diabetes Mr.
Salazar suffers from. See also Stefan Bornstein, et al., Endocrine and metabolic link to
coronavirus infection, Nature Reviews: Endocrinology (Apr. 2020) (available at:
https://bit.ly/2yHBRZZ) (“Type 2 diabetes mellitus and hypertension are the most common
comorbidities in patients with coronavirus infections.”). Indeed, diabetes was a significant
comorbidity during MERS outbreak in 2012: “Diabetes mellitus and hypertension are recognized
risk factors for severe clinical outcomes, including death, associated with Middle East respiratory
syndrome coronavirus infection.” K. Alanazi, et al., Diabetes Mellitus, Hypertension, and Death
among 32 Patients with MERS-CoV Infection, Saudi Arabia, J. of Emerging Infectious Disease
(Jan. 2020) (available at: https://bit.ly/3bxVhiI).
13Safiya Richardson, et al., Presenting Characteristics, Comorbidities, and Outcomes Among
5700 Patients Hospitalized With COVID-19 in the New York City Area, J. Am. Med. Assoc.
(Apr. 22, 2020).

                                                 6
            Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 7 of 27


exception.” See Exhibit D, Affidavit of Dr. Edelman and CV.

           Asthma is also a condition that places a person at increased risk for serious

complications, or even death, if the person contracts COVID-19.14 “COVID-19 can affect [the]

respiratory tract (nose, throat, lungs), cause an asthma attack, and possibly lead to pneumonia

and acute respiratory disease.”15

           In addition, Mr. Salazar’s history of renal carcinoma and the fact that he has only one

remaining kidney is a serious cause for concern with respect to COVID-19 and his increased risk

for severe complications, illness, and death. Since the pandemic began, it has been widely known

that COVID-19 damages the lungs by “inflaming and clogging the tiny air sacs in the lungs,

choking off the body’s oxygen supply until it shuts down the organs essential for life.”16

Clinicians are now recognizing, however, that the virus may also be causing damage to a variety

of other organs, including kidneys.17 In fact, almost half of those hospitalized with COVID-19

“have blood or protein in their urine, indicating early damage to their kidneys.”18 “Even more

alarming” according to Alan Kliger, a nephrologist at the Yale School of Medicine who co-



14
   See CDC, People with Moderate to Severe Asthma, available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html See also
World Health Organization (Feb. 28, 2020), https://www.who.int/publications-detail/report-of-
the-who-china-joint-mission-on-coronavirus-disease-2019-(covid-19) at 12 (finding mortality
rate of those with COVID-19 and chronic respiratory disease to be 8.0%).
15
     Id.
16
   Lenny Bernstein et al., Coronavirus destroys lungs. But doctors are finding its damage in
kidneys, hearts and elsewhere, Washington Post (Apr. 15, 2020),
https://www.washingtonpost.com/health/coronavirus-destroys-lungs-but-doctors-are-finding-its-
damage-in-kidneys-hearts-and-elsewhere/2020/04/14/7ff71ee0-7db1-11ea-a3ee-
13e1ae0a3571_story.html
17
     Id.
18
     Id.


                                                    7
            Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 8 of 27


chairs a task force assisting dialysis patients who have COVID-19, “is early data shows that 14

to 30 percent of intensive-care patients in New York and Wuhan, China — birthplace of the

pandemic — have lost kidney function and require dialysis, or its in-hospital cousin, continuous

renal replacement therapy.”19 Dr. Kliger suggests that “it’s very possible that the virus attaches to

the kidney cells and attacks them,”20 which would be especially devastating in an individual, like

Mr. Salazar with a single kidney. Recent statistics show that diabetes was the second most

common comorbidity associated with COVID-19 deaths in New York, and renal disease was

also a common comorbidity.21

      III. Conditions of Confinement and the Spread of COVID-19.

           To combat transmission of the coronavirus, the CDC has issued guidance discouraging

gatherings of more than ten people in one place.22 The CDC also urges social distancing: every

person should remain at a distance of at least six feet from every other person.23 On April 3,

2020, the CDC issued new guidance recommending that the general public “wear[] cloth face

coverings in public settings where other social distancing measures are difficult to maintain (e.g.,

grocery stores and pharmacies) especially in areas of significant community-based



19
     Id.
20
     Id.
21
   New York State Department of Health, Fatalities, available at
https://covid19tracker.health.ny.gov/views/NYS-COVID19-Tracker/NYSDOHCOVID-
19Tracker-Fatalities?%3Aembed=yes&%3Atoolbar=no&%3Atabs=n (May 8, 2020).
22
   Implementation of Mitigation Strategies for Communities with Local COVID-19
Transmission, Center for Disease Control and Prevention, 3 (Mar. 12, 2020) available at
https://www.cdc.gov/coronavirus/2019-ncov/downloads/community-mitigation-strategy.pdf.
23
   Lisa Maragakis, “Coronavirus, Social Distancing, and Self-Quarantine,” John Hopkins Univ.
(last accessed March 21, 2020) https://www.hopkinsmedicine.org/health/conditions-and-
diseases/coronavirus/coronavirus-social-distancing-and-self-quarantine

                                                 8
         Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 9 of 27


transmission.” The Governor of Pennsylvania issued a similar advisory.24

       Leaders across the globe have mobilized to drastically limit the physical interaction of

people and the spread of the virus. For example, in Pennsylvania, where Mr. Salazar is located,

Governor Wolf has enacted a stay-at-home order mandating that all individuals stay at home

except for certain essential activities.25 These, and other, precautionary measures are designed

specifically to keep people out of crowded places and to require “social distancing” to lessen the

spread of the virus because it is so highly contagious. However, despite these measures, positive

cases and corresponding deaths have grown exponentially: On April 1, 2020, Pennsylvania

documented 5,805 COVID-19 cases statewide and confirmed 74 deaths.26 Today Pennsylvania

has 57,991 cases and confirmed 3,806 deaths.27

       The recommended measures for mitigating the spread of COVID-19 are not readily

available for incarcerated prisoners or those who must interact with them. Congregate settings

such as jails and prisons (as well as cruise ships, nursing homes, homeless shelters, and aircraft




24
   CDC, Recommendations for Cloth Face Covers, Apr. 3, 2020,
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover.html. (Last
accessed April 6, 2020). See also Gov. Wolf Calls for Universal Masking (Apr. 3, 2020)
available at https://www.governor.pa.gov/newsroom/gov-wolf-calls-for-universal-masking/
25
  See Order of the Governor of the Commonwealth of Pennsylvania for Individuals to Stay at
Home, available at https://www.governor.pa.gov/wp-content/uploads/2020/03/03.23.20-TWW-
COVID-19-Stay-at-Home-Order.pdf. See also Order of the Secretary of the Pennsylvania
Department of Health to Stay at Home, available at https://www.governor.pa.gov/wp-
content/uploads/2020/03/03.23.20-SOH-Stay-at-Home-Order.pdf
26
   See Update: COVID-19 in Pennsylvania for Wednesday, April 1, WNEP News, available at
https://www.wnep.com/article/news/health/coronavirus/department-of-health-coronavirus-
update-covid-19/523-4ec34146-3a57-4a28-9d54-4cc4188fedaa
27
   See Pennsylvania Department of Health, COVID-19 Data for Pennsylvania,
https://www.health.pa.gov/topics/disease/coronavirus/Pages/Cases.aspx (last visited May 12,
2020).

                                                 9
        Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 10 of 27


carriers)28 allow for the rapid spread of infectious diseases that are transmitted person to person,

especially those passed by droplets through coughing and sneezing. Prisoners are confined in

close proximity to one another and to the staff. Staff, by necessity, interact with each other and

with prisoners when they enter a jail. Before arriving at work, they have interacted with their

families, or they (or a family member) have been in public settings consistent with “shelter in

place” orders and directives. When they report for their shifts, they may be unwitting carriers of

COVID-19, introducing the virus into the prison and staff populations and environment. This

creates a great number of opportunities for transmission among prisoners who must share the

same air, dining halls, bathrooms, showers and other common areas. In addition, jails provide

reduced opportunities to apply necessary hygiene measures, as they are often under-resourced

and ill equipped.29

       Simply stated, prisons are environments in which the COVID-19 virus can easily gain a

foothold. When it does, it will spread rapidly, jeopardizing the life and safety of the prisoners,

staff, family of staff, and the community as a whole. According to public health experts,



28
  See, e.g., Nikita Stewart, “It’s a Time Bomb’: 23 Dies as Virus Hits Packed Homeless Shelters,
New York Times (Apr. 13, 2020); Ariana MacNeill, The ‘Surprising” Number of Asymptomatic
COVID-19 Cases In Boston’s Homeless Shelters Has Advocates Scrambling, Boston.com, (Apr.
16, 2020) https://www.boston.com/news/local-news/2020/04/16/boston-homeless-care-covid-19-
update; 840 sailors on USS Theodore Roosevelt Test Positive for COVID-19, Navy says, USA
Today (Apr. 24, 2020) available at
https://www.usatoday.com/story/news/nation/2020/04/24/coronavirus-uss-theodore-roosevelt-
sailors-test-covid-19-positive/3018331001/ ; Brakkton Booker, Nearly 50 on USS Kidd Test
Positive for Coronavirus, Navy Confirms, NPR (Apr. 27, 2020) available at
https://www.npr.org/sections/coronavirus-live-updates/2020/04/27/846377848/nearly-50-on-uss-
kidd-test-positive-for-coronavirus-navy-confirms
29
   See, e.g. Joseph A. Brick, Infection Control in Jails and Prisons, 45 Clinical Infectious
Diseases 1047, 1047 (Oct. 2007), https://doi.org/10.1086/521910 (noting that in jails “[t]he
probability of transmission of potentially pathogenic organisms is increased by crowding, delays
in medical evaluation and treatment, rationed access to soap, water, and clean laundry, [and]
insufficient infection-control expertise”).

                                                 10
         Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 11 of 27


incarcerated individuals “are at special risk of infection, given their living situations,” and “may

also be less able to participate in proactive measures to keep themselves safe;” “infection control

is challenging in these settings.”30

        Moreover, coronavirus is especially difficult to contain, precisely because so many

people may be asymptomatic carriers.31 This makes the common methods used to detect illness

in jail such as temperature screening largely ineffective. Low numbers of COVID-19 positive

cases in jails and prisons reflect the reality that COVID-19 tests are not widely available, and

that prisoners generally are only tested if they become seriously ill, and that other screening

measures do not capture large numbers of cases. Two recent instances of testing and infection

rates in incarcerative environments are illustrative on this issue. First, in Arkansas, after the first

COVID-19 positive inmate case was discovered on April 10, 2020, officials tested all of the 47

inmates who were housed in the same barracks with the infected prisoner, and 44 of 47 tested

positive despite not showing symptoms.32 What’s more, the Arkansas Department of Corrections

stated that all of the inmates and staff had been equipped with personal protective gear (masks)

prior to the first positive case. Id. Mass testing at a state prison in Ohio similarly and starkly


30
   “Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-President
Mike Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts
in the United States,” (March 2, 2020), at https://bit.ly/2W9V6oS.
31
   See also Monica Gandhi, et. al., Asymptomatic Transmission, the Achilles’ Heel of Current
Strategies to Control Covid-19, New England J. of Medicine (Apr. 24, 2020) available at
https://www.nejm.org/doi/full/10.1056/NEJMe2009758. See also CDC, Presymptomatic
Transmission of SARS-CoV02 – Singapore, January 23- March 16, 2020, Morbidity and
Mortality Weekly Report (Apr. 1, 2020) (“The evidence of presymptomatic transmission in
Singapore, in combination with evidence from other studies . . . supports the likelihood that viral
shedding can occur in the absence of symptoms and before symptom onset.”) available at
available at https://www.cdc.gov/mmwr/volumes/69/wr/mm6914e1.htm?s_cid=mm6914e1_w
32
  Page Cushman, 44 Prisoners at Arkansas State Prison Test Positive for COVID-19; Deaths In
State Up to 30, KATV (Apr. 13, 2020) available at https://katv.com/news/local/43-prisoners-in-
one-arkansas-prison-barrack-test-positive-for-covid-19.


                                                   11
        Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 12 of 27


revealed that 78% of all inmates tested were positive for COVID-19.33

       Unsurprisingly, COVID-19 has spread like wildfire in federal prisons. The number of

confirmed COVID-19 cases in BOP facilities has increased at a rate that is far faster than the rest

of the country.34 As of May 8, 2020, the BOP has confirmed 2,646 federal prisoners and 244

staff who have confirmed positive test results for COVID-19. In addition, 591 prisoners and 278

staff are listed as “recovered.” There have been 44 federal prisoner deaths.35 Even these numbers

are likely a significant undercount. See Order, Wilson v. Williams, 20-cv-794, Dkt. No. 22, at 3

(N.D. Ohio Apr. 22, 2020) (“it is unlikely that these figures represent the actual number of cases

at the institution, given the paltry number of tests the federal government has made available for

the testing of Elkton’s prisoners”).36 The BOP’s statistics are limited to confirmed coronavirus


33
   Josiah Bates, Ohio Began Mass Testing Incarcerated People for COVID-19. The Results
Paint a Bleak Picture for the U.S. Prison System, Time (Apr. 22, 2020) available at
https://time.com/5825030/ohio-mass-testing-prisons-coronavirus-outbreaks/. See also Linda So
& Grant Smith, In Four U.S. state prisons, nearly 3,300 prisoners test positive for coronavirus –
96% without symptoms, Reuters (Apr. 25, 2020) available at https://www.reuters.com/article/us-
health-coronavirus-prisons-testing-in/in-four-u-s-state-prisons-nearly-3300-prisoners-test-
positive-for-coronavirus-96-without-symptoms-idUSKCN2270RX; see also Cary Aspinwall and
Joseph Neff, These Prisons are Doing Mass Testing for COVID-19 – And Finding Mass
Infections, The Marshall Project (Apr. 24, 2020) available at
https://www.themarshallproject.org/2020/04/24/these-prisons-are-doing-mass-testing-for-covid-
19-and-finding-mass-
infections?utm_source=The+Marshall+Project+Newsletter&utm_campaign=aa581d2c1c-
EMAIL_CAMPAIGN_2020_04_25_11_44&utm_medium=email&utm_term=0_5e02cdad9d-
aa581d2c1c-174299869.
34
 Percentage of Increase of Infected BOP People (Prisoner and Staff) since 3/20/2020, Federal
Defenders of New York (Apr. 27, 2020), https://federaldefendersny.org/.
35
   See Federal Bureau of Prisons, COVID-19, available at https://www.bop.gov/coronavirus/ (last
visited May 8, 2020). An additional 110 prisoners at privately managed institutions have lab-
confirmed positives. There are currently no positives listed at CI Moshannon. See
https://www.bop.gov/coronavirus/docs/private_prisons_COVID_data.pdf (last visited May 8,
2020).
36
  FCI Elkton is instructive here. Like Moshannon Valley CI, it is also located in a rural area.
However, once the virus gained a foothold inside the Elkton it spread widely, due in part to the
dormitory-style housing.
                                                12
          Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 13 of 27


cases, not those are symptomatic and in isolation. The following charts help visualize the extent

of the crisis in BOP facilities as of today:


                                              COVID-19 Infections per 1,000 People
                                                  Bureau of Prisons                                     United States                              China                    Italy

                                                       13.95




                                                                                           3.69                                                                    3.44

                                                                                                                               0.06

                                                                                    Infections/ 1,000 People



                              COVID-19 Case Comparison by Day Since First
                                          Reported Infection
               3000
               2500
               2000
               1500
               1000
                500
                  0
                                                                Day 14




                                                                                                                                        Day 30




                                                                                                                                                                                                                Day 46
                      Day 1
                              Day 4
                                      Day 7
                                              Day 10
                                                       Day 12


                                                                         Day 16
                                                                                  Day 18
                                                                                           Day 20
                                                                                                    Day 22
                                                                                                             Day 24
                                                                                                                      Day 26
                                                                                                                               Day 28


                                                                                                                                                 Day 32
                                                                                                                                                          Day 34
                                                                                                                                                                   Day 36
                                                                                                                                                                            Day 38
                                                                                                                                                                                     Day 40
                                                                                                                                                                                              Day 42
                                                                                                                                                                                                       Day 44


                                                                                                                                                                                                                         Day 48



                                                                            BOP Infections                                              US Infections



         In a letter to Department of Justice Inspector General Michael Horowitz, who opened an

investigation into the BOP’s handling of COVID-19, Senators Durbin and Grassley conveyed

their concerns “that the BOP is significantly underestimating the rate of COVID-19 infection in

BOP facilities because BOP has not yet conducted the number of tests on staff or prisoners

appropriate for facilities where a highly contagious virus can be easily spread.37 They further



37
     Letter from Senators Durbin & Grassley to Inspector General Michael Horowitz (Apr. 21,
                                                                                                             13
        Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 14 of 27


asked IG Horowitz to investigate whether BOP’s official reporting “has accurately and

adequately informed Congress and the public on the scope of the threat and the authorities and

resources needed to combat it.”

       Notably, while the country focuses on the rapidly unfolding crisis at federal prisons in

Elkton, Danbury, Terminal Island, Oakdale, Fort Worth, and Butner, where numerous people are

already sick and dead or dying, those prisons themselves were not on the radar for coronavirus

outbreaks just two weeks earlier.38 It is only a matter of time before the virus explodes in other

facilities. Because it is not yet known where or when that will happen, waiting until the virus hits

a facility hard is untenable and unconscionable, because by then it will be too late for the most

vulnerable prisoners like Mr. Salazar. Consider that in the Cook County Jail, the first corrections

officer did not test positive until March 22, 2020 and the first detainee did not test positive until

March 23, but less than just two weeks later, 221 detainees and 70 staffers had tested positive.39

Even if COVID-19 has not already arrived at CI Moshannon, it is likely to hit soon. Once it does,

the dormitory-style living and lack of ability to social distance will provide no protection for

medically vulnerable and elderly prisoners like Mr. Salazar.




2020),
 https://www.durbin.senate.gov/newsroom/press-releases/durbin-grassley-press-doj-ig-to-review-
implementation-of-first-step-act-and-cares-act-in-bop-covid-19-investigation

38
   See, e.g., Sadie Gurman, et al., Coronavirus Puts a Prison Under Siege, Wall Street Journal,
Apr. 6, 2020, https://www.wsj.com/articles/inside-oakdale-prison-our-sentences-have-turned-
into-deathsentences- 11586191030 (noting the sudden spread of the disease at Elkton).
39
  Tyler Kendall, “We’re at War with No Weapons”: Coronavirus Cases Surge Inside Chicago’s
Cook County Jail, CBS News (Apr. 5, 2020), https://www.cbsnews.com/news/chicago-cook-
county-jailcoronavirus-life-inside-covid-19-cases/

                                                  14
        Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 15 of 27


                                         ARGUMENT

       This Court can and should act quickly to release Mr. Salazar. His age and medical

conditions put him at high risk for death or serious complications from COVID-19. With only six

months remaining on his sentence, the sentencing goals of just punishment and deterrence have

been achieved. Compassionate release of Mr. Salazar would pose no danger to the public, as it

would merely permit him to be released to immigration authorities and be deported to his home

in Colombia. This is the safest option not just for him, but also for the other prisoners and

correctional officers at CI Moshannon Valley.

       The First Step Act empowered this Court to make an independent determination as to

whether there are “extraordinary and compelling reasons” for compassionate release. See 18

U.S.C. § 3582(c)(1)(A). Prior to 2018, only the Director of the Bureau of Prisons (“BOP”) could

file these kinds of “compassionate-release motions.” United States v. Brown, 411 F. Supp. 3d

446, 448 (S.D. Iowa 2019).40 In reality, the BOP rarely filed for relief on behalf of prisoners.

Although the BOP was first authorized to file compassionate-release motions in 1984, an average

of only 24 prisoners were released each year through BOP-filed motions from 1984 to 2013.41

Against this backdrop, the First Step Act was enacted in 2018, and is a landmark piece of

criminal-justice reform legislation that “amend[ed] numerous portions of the U.S. Code to



40
   The Comprehensive Crime Control Act of 1984 first included the so-called “compassionate
release statute” which allowed for a district court to modify a final term of imprisonment after
finding the existence of “extraordinary and compelling reasons” only upon motion by the
Director of the Bureau of Prisons (“BOP”). 18 U.S.C. § 3582(c)(1)(A)(i); see also P.L. 98-473,
98 Stat 1837 (Oct. 12, 1984). Without such motion, district courts were unable to reduce a
prisoner’s sentence, even if it concluded that extraordinary and compelling reasons existed to do
so. The BOP served as a gatekeeper to a prisoner’s road to potential relief and limited the
sentencing court’s jurisdiction.
41
  See Hearing on Compassionate Release and the Conditions of Supervision Before the U.S.
Sentencing Comm’n (2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of
Justice), available at: https://oig.justice.gov/testimony/t160217.pdf
                                                 15
        Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 16 of 27


promote rehabilitation of prisoners and unwind decades of mass incarceration.” Brown, 411 F.

Supp. 3d at 448 (citing Cong. Research Serv., R45558, The First Step Act of 2018: An Overview

1 (2019)). In an effort to improve and increase the use of the compassionate-release process, the

First Step Act amended § 3852(c)(1)(A) to allow prisoners to directly petition courts for

compassionate release, removing the BOP’s exclusive “gatekeeper” role.42 Section §

3582(c)(1)(A) now authorizes courts to modify an otherwise-final term of imprisonment, in

relevant part, “upon motion of the defendant after [she] has fully exhausted all administrative

rights . . . or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier,” if it is consistent with the § 3553(a) factors and the

Sentencing Commission’s policy statements. § 3582(c)(1)(A), § 3582(c)(1)(A)(ii).

       Mr. Salazar is eligible for compassionate release as his medical vulnerabilities and

advanced age present “extraordinary and compelling reasons.” As a 76-year-old man with

diabetes, asthma, and only one kidney, continued incarceration would place Mr. Salazar at an

unacceptable risk of death or serious injury. Second, in light of the danger posed by this

pandemic, an order reducing Mr. Salazar’s sentence to time served would best achieve

§3553(a)’s directive to impose a sentence that is “sufficient but not greater than necessary.”

Finally, on April 10, 2020, the warden at CI Moshannon received Mr. Salazar most recent

request for compassionate release, and 30 days have elapsed since that time. Thus, this Court

may entertain the merits of Mr. Salazar’s motion.




42
   See also United States v. Redd, 2020 WL 1248493, at *7 (E.D. Va. Mar. 16, 2020) (“The First
Step Act was passed against the backdrop of documented infrequency with which the BOP filed
motions for a sentence reduction on behalf of defendants.”); 164 Cong. Rec. S7314-02, 2018 WL
6350790 (Dec. 5, 2018) (statement of Senator Cardin, co-sponsor of the First Step Act) (“[T]he
bill expands compassionate release . . . and expedites compassionate release applications.”).
                                                  16
        Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 17 of 27


   I.      Extraordinary and Compelling Reasons Exist to Grant Compassionate Release
           and Reduce Mr. Salazar’s Sentence.

        The COVID-19 pandemic combined with Mr. Salazar’s potential vulnerability due to his

age and medical conditions are “extraordinary and compelling” reasons to reduce Mr. Salazar’s

sentence, and permit him to be transferred to immigration authorities. Numerous courts have

found that the combination of the COVID-19 pandemic and a defendant’s debilitating or high-

risk health conditions and comorbidities constitute “extraordinary and compelling” reasons for

compassionate release. See, e.g., United States v. Rodriguez, 2020 WL 1627331 (E.D. Pa. Apr. 1,

2020) (prisoner’s diabetes, high blood pressure and liver abnormalities constituted “compelling

reasons,” despite the fact that the BOP classified him at the lowest care level and that the

government argued that his conditions were not unusual: “In the absence of a deadly pandemic

that is deadlier to those with [the defendant’s] underlying conditions, these conditions would not

constitute ‘extraordinary and compelling reasons.’ It is the confluence of COVID-19 and [the

defendant’s] health conditions that makes this circumstance extraordinary and compelling.”);

United States v. Zuckerman, 2020 WL 1659880 at *5 (S.D.N.Y. Apr. 3, 2020) (granting

compassionate release to 75 year-old prisoner with diabetes, hypertension and obesity who was

housed at FCI-Otisville in dormitory-style housing); United States v. Lacy, 2020 WL 2093363

(C.D. Ill. May 1, 2020) (granting compassionate release to 31 year-old defendant suffering from

diabetes, severe obesity and hypertension); United States v. Saad, 2020 WL 2251808 (E.D.

Mich. May 5, 2020) (granting compassionate release to 71 year- old defendant with chronic

kidney disease, diabetes, hypertension and other medical conditions); United States v. Gorai,

2020 WL 1975372 (D. Nev. Apr. 24, 2020) (granting compassionate release to a 34-year-old

defendant with asthma as the only identified medical condition); United States v. Smith, 2020

WL 1849748, at *4 (S.D.N.Y. Apr. 13, 2020) (finding age and medical conditions “such as

asthma— place him at a higher risk” and granting release).

                                                 17
        Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 18 of 27


       Courts have found “extraordinary and compelling” circumstances even when there are

not yet any COVID-19 positive cases within a defendant’s particular institution or BOP facility.

See, e.g., United States v. Resnick, 2020 WL 1651508 (S.D.N.Y. Apr. 2, 2020) (granting

compassionate release to 65 year-old prisoner with diabetes and end-stage liver disease who was

housed at FMC-Devens prior to any positive cases); United States v. Muniz, 2020 WL 1540325

(Mar. 30, 2020) (granting compassionate release to prisoner with end stage renal disease,

diabetes, and arterial hypertension housed at FCI-Butner prior to any positive cases); United

States v. Amarrah, 2020 WL 2220008 (E.D. Mich. May 7, 2020) (granting compassionate

release to 45 year old defendant with Type II diabetes, hypertensive heart disease, cardiac

arrhythmia, obstructive sleep apnea, and asthma, despite the fact that there are currently no

confirmed cases of COVID-19 at FCI-Loretto); United States v. Pabon, 2020 WL 2112265 (E.D.

Pa. May 4, 2020) (reducing 46 month sentence to 14 months for 54 year-old prisoner with

diabetes, hypertension, hemophilia and other ailments, despite the fact that there are currently no

confirmed cases of COVID-19 at Lewisburg Camp). As the Court noted in Amarrah, “[z]ero

confirmed COVID-19 cases is not the same thing as zero COVID-19 cases . . . This disease

spreads asymptomatically, which means the Court and the prison system can take no comfort in a

lack of confirmed cases, and all parties should be deeply concerned by the lack of universal

testing of prisoners and staff.” Amarrah, 2020 WL 2220008 at *6.

       As a non-citizen of the United States, Mr. Salazar is not eligible for home confinement

under the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No.

116-136, 134 Stat. 281 (March 27, 2020). The fact that – but for his immigration status – Mr.

Salazar may have otherwise been granted home confinement should weigh toward a finding of

compassionate release and warrant a reduction in his sentence. See, e.g., United States v. Guzman

Soto, 2020 WL 2104787 at *3 (D. Mass. May 1, 2020) (observing that “the Attorney General, in


                                                18
           Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 19 of 27


giving direction to the Director of the Bureau of Prisons, has recognized that COVID-19 is an

extraordinary and compelling factor which may be considered, alongside other factors, when

determining whether home confinement is merited for certain prisoners. Here, where [defendant]

may have been granted home confinement but for his immigration status, the court finds that

compassionate release is appropriate because of the extraordinary and compelling danger posed

by COVID-19.”). Notably, although Mr. Salazar is to be deported to his native Colombia, he was

paroled into the United States for the express and sole purpose of facing prosecution and

accepting punishment for this offense.

     II.      A Reduction in Sentence is Warranted Under the Section 3553(a) Factors.

           When extraordinary and compelling reasons are established, the Court must consider

the relevant sentencing factors in § 3553(a) to determine whether a sentencing reduction is

warranted. 18 U.S.C. § 3582(c)(1)(A)(i). Here, a reduction sentence to time served is

warranted under the § 3553(a) factors. Prior to the instant offense, Mr. Salazar had no

criminal record. He was designated Criminal History Category I. He was cooperative with

the United States government regarding appearing before this Court and pleading guilty to

an information. He has served the vast majority of his 50-month sentence and is currently

scheduled for release in six months, on November 20, 2020.43 Due to the specific nature of

the case and Mr. Salazar’s advanced age and medical conditions, the risk of recidivism is

very low, and his imminent deportation assuages any concerns regarding danger to the

public in the United States. The Sentencing Commission’s own data reflect “[r]ecidivism

rates decline relatively consistently as age increases,” with the lowest rates for offenders




43
  See Bureau of Prisons Inmate Locator, results for Pedro Mejia Salazar, Register No. 00229-
138, https://www.bop.gov/inmateloc/ (last accessed May 12, 2020) (listing an anticipated release
date of November 20, 2020).
                                                 19
        Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 20 of 27


aged 50 and older.44 U.S.S.C., Measuring Recidivism: The Criminal History Computation of

the Federal Sentencing Guidelines, at 12.

       Although a 50-month sentence, when imposed in May 2017, was sufficient but not

greater than necessary at that time, the calculus for that determination changes in the face of

a pandemic – and Mr. Salazar’s continued imprisonment places him at acute and serious risk

of getting sick and dying from the virus. In the age of COVID-19, “sufficient but not greater

than necessary” takes on new meaning, and particular significance, for vulnerable at-risk

inmates. That is, “[t]o avoid a sentence that was sufficient but no greater than necessary

from becoming one immeasurably greater than necessary,” the compassionate release of

vulnerable, low security inmates like Mr. Salazar is appropriate. United States v. Park, 2020

WL 1970603 at *5 (S.D.N.Y. Apr. 24, 2020) (emphasis added) (internal citation omitted).

Accord United States v. Mel, 2020 WL 2041674 at *3 (D.Md. Apr. 28, 2020) (finding

release appropriate where “the actual severity of the sentence as a result of the COVID-19

outbreak exceeds what the Court anticipated at the time of sentencing.”). Although the court

was aware of his age and medical issues at the time of sentencing, he is at acute and specific

risk of contracting COVID-19, of suffering severe illness and complications, and of

succumbing to the disease altogether if he gets sick.

       Here, a reduction or modification of Mr. Salazar’s sentence would not diminish the

seriousness of the offense, nor would it place the public in any danger. Given the COVID-19

pandemic, the service of most of his sentence now adequately reflects the seriousness of his

offense and has provided just punishment. 18 U.S.C. § 3553(a)(2)(A). See, e.g., United

States v. Rodriguez, 2020 WL 1627331 at *11 (E.D. Pa. Apr. 1, 2020) (at-risk inmate’s


44
  U.S.S.C., Measuring Recidivism: The Criminal History Computation of the Federal Sentencing
Guidelines, at 12, available at: https://www.ussc.gov/sites/default/files/pdf/research-and-
publications/research-publications/2004/200405_Recidivism_Criminal_History.pdf
                                                 20
        Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 21 of 27


service of all but three years of his sentence – “most of the original sentence imposed” – was

“long enough to reflect the seriousness of the offense, promote respect for the law, provide

just punishment for the offense, afford adequate deterrence to criminal conduct, and protect

the public from further crimes”).

       At the termination of his sentence, he is to be deported to his native Colombia, where

he can be cared for by family, adequately socially distance, and avoid the heightened risks

that are attendant to imprisonment. Mr. Salazar had – and still has – a stable home to which

he can return in Colombia. Undersigned counsel spoke to his daughter by phone before

filing this motion and confirmed that is still the case. His daughter, Maria Mejia, informed

undersigned counsel that their family would be both happy and relieved to have him return

home to Colombia so that they can care for him. There is no question that Mr. Salazar will

be safer at home with his family, where he can take greater measures to socially distance

that simply are not possible in the dormitory prison at Moshannon Valley. § (3553(a)(2)(D);

see also United States v. Scparta, 2020 WL 1910481 at *8 (S.D.N.Y. Apr. 20, 2020) (“due

to the COVID-19 pandemic, the “history and characteristics of the defendant” and the “need

... to provide the defendant with needed ... medical care,” § 3553(a), now weigh heavily in

favor of Mr. Scparta’s release, given the health risk that continued incarceration poses to

him.”). For these reasons, a sentencing reduction is warranted under § 3553(a).

   III. Mr. Salazar’s release is consistent with U.S.S.G. § 1B1.13, to the limited and
          non-binding extent it applies.

       The Sentencing Commission, at the direction of Congress, set forth three specific

categories qualifying as extraordinary and compelling: terminal medical conditions, medical

debilitation, and family circumstances. U.S.S.G. § 1B.13 cmt.1(A)–(C). Recognizing these

categories might not encompass the wide range of compelling reasons, however, the

Commission added a catch-all—“other reasons”—which may act “in combination” with the

                                                21
        Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 22 of 27


prior categories or might be wholly independent. See U.S.S.G. § 1B1.13 cmt.1(D). See also

United States v. Urkevich, 2019 WL 6037391, at *3 (D. Neb. Nov. 14, 2019) (noting that

§1B1.13 never “suggests that [its] list [of criteria] is exclusive”); United States v. Beck, 2019

WL 2716505, at *8 (M.D.N.C. June 28, 2019) (“Read as a whole, the application notes

suggest a flexible approach . . . [and] recognize that the examples listed in the application

note do not capture all extraordinary and compelling circumstances.”). Moreover, the

Commission’s policy statement regarding sentence reductions, as laid out in § 1B1.13, has

not been updated in the year and a half since § 3582(c)(1)(A) was amended in 2018. As

such, the Commission’s existing policy statement addresses only the pre-First Step Act

version of § 3582(c)(1)(A) and speaks only to conditions under which a reduction is

appropriate under the more restrictive criteria – i.e., a motion brought by the BOP where the

defendant is “suffering from a terminal illness,” or “experiencing a serious deterioration in

physical or mental health because of the aging process.” § 1B1.13(A)-(B). Accordingly,

there is no policy statement of the Commission addressing motions (like the instant motion)

brought by a defendant on the grounds of high risk of severe illness and/or death as a result

of COVID-19. See, e.g., United States v. Redd, 2020 WL 1248493, at *6 (E.D. Va. Mar. 16,

2020) (““there does not currently exist, for the purposes of satisfying the First Step Act’s

‘consistency’ requirement, an ‘applicable policy statement.’”), & n.11 (collecting cases).

The majority of districts, therefore, have held that—since the FSA’s passage—section

1B1.13 is not binding but is, rather, helpful guidance.” United States v. Almontes, 2020 WL

1812713, at *3 (D. Conn. Apr. 9, 2020) (collecting cases).

       Nonetheless, this Court has discretion to assess whether Mr. Salazar presents

“extraordinary and compelling reasons” for his release outside those listed in the non-

exclusive criteria of subsections (A)-(C) of the pre-First Step Act policy statement. See


                                                 22
        Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 23 of 27


Memorandum, United States v. Jeremy Rodriguez, 03-cr-00271-AB-1 (E.D.P.A. Apr. 1,

2020), at 12 (granting compassionate release due to COVID-19 and holding that the Court

had discretion to assess whether the defendant presented “extraordinary and compelling

reasons” for his release outside of those listed in the non-exclusive criteria of subsections

(A)-(C) of the policy statement.”).45 In United States v. Guzman-Soto, the District Court for

the District of Massachusetts – in granting compassionate release for a defendant with

hypertension – noted that the “Commission’s policy statement includes a catch-all provision

that allows for compassionate release when ‘there exists in the defendant’s case an

extraordinary and compelling reason other than, or in combination with’ the other

enumerated reasons. 2020 WL 2104787, at *3 (D. Mass. May 1, 2020). Moreover, “the

Attorney General, in giving direction to the Director of the Bureau of Prisons, has

recognized that COVID-19 is an extraordinary and compelling factor which may be

considered.” Id. at *3.

       Indeed, many districts have found that the heightened risk of contracting this highly

contagious and – for defendants like Mr. Salazar – deadly disease are extraordinarily and

compelling reasons under both § 3582(c)(1)(A) and § 1B1.13. See e.g. United States v.

McCarthy, 2020 WL 1698732 at *5 (D. Conn. Apr. 8, 2020) (“Defendant has demonstrated

extraordinary and compelling reasons justifying his release under section 3582(c)(1)(A) and

section 1B1.13 of the Sentencing Guidelines [where his conditions] substantially increase

his risk of severe illness if he contracts COVID-19.”); United States v. Zukerman, 2020 WL

1659880, at *4 (S.D.N.Y. Apr. 3, 2020) (finding “’extraordinary and compelling reasons’ to


45
  Application Note 1 to § 1B1.13 defines “extraordinary and compelling reasons,” in relevant
part, as encompassing “other reasons” beyond those the Commission has expressly enumerated –
that is, where “there exists in the defendant’s case an extraordinary and compelling reason other
than, or in combination with, the reasons described in subdivisions (A) through (C).” (emphasis
added).
                                                 23
         Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 24 of 27


modify his sentence [under] 18 U.S.C. § 3582(c)(1)(A)(i), because of the great risk that

COVID-19 poses to an elderly person with underlying health problems”); United States v.

Colvin, 2020 WL 1613943, at *4 (D. Conn. Apr. 2, 2020) (finding “extraordinary and

compelling reasons justifying ... immediate release under Section 3582(c)(1)(A) and

U.S.S.G. § 1B1.13” where defendant[‘s] medical condition [] substantially increases her risk

of severe illness if she contracts COVID-19”); United States v. Jepsen, 2020 WL 1640232,

at *5 (D. Conn. Apr. 1, 2020) (granting compassionate release to defendant who[se]

multiple chronic conditions . . . predispose him to potentially lethal complications if he

contracts COVID-19”); United States v. Campagna, 2020 WL 1489829, at *3 (S.D.N.Y.

Mar. 27, 2020) (granting compassionate release where defendant’s conditions, “taken in

concert with the COVID-19 public health crisis, constitutes an extraordinary and compelling

reason to modify [d]efendant’s sentence”); and Guzman Soto, supra at *3 (“compassionate

release is appropriate because of the extraordinary and compelling danger posed by COVID-

19.”). Thus, compassionate release, and a reduction in sentence, for Mr. Salazar is consistent

with the Sentencing Commission’s policy statement laid out in U.S.S.G. § 1B1.13, and is

supported by extraordinary and compelling reasons, as described herein.

   IV.      Mr. Salazar Exhausted his Administrative Remedies.

         Mr. Salazar filed his renewed petition for compassionate release with the warden on

April 5, 2020. The warden received it on April 10, 2020, and denied it on April 14, 2020.

See Exh. B. Under section 3582(c)(1)(A) the Court may act “upon motion of the Director of

the Bureau of Prisons, or upon motion of the defendant after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier. . .” (emphasis added). Here,


                                                 24
           Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 25 of 27


because the warden received and denied Mr. Salazar’s inmate request, and because 30 days

have since lapsed from the time the warden received the request on April 10, 2020, Mr.

Salazar has exhausted his administrative remedies and his motion for compassionate release

is properly before the court. See e.g., United States v. Miamen, 2020 WL 1904490 at *3

(D.R.I. Apr. 17, 2020) (denying request because defendant did not wait 30 days but noting

that “if the BOP denies Defendant’s request, or 30 days lapse, whichever occurs first see 18

U.S.C. § 3582(c)(1)(A), Defendant is free to file again his Motion before this Court.”). As

30 days have elapsed from the receipt of Mr. Salazar’s request on April 10, it is not

necessary that Mr. Salazar appeal the denial of compassionate release in order to file in this

Court. See, e.g., United States v. Joling, No. 6:11-cr-60131, 2020 WL 1903280, at *2 (D.

Oregon April 17, 2020) (quoting Brown v. United States, 411 F. Supp. 3d 446, 452 (S.D.

Iowa 2019) (“Exhaustion occurs when the BOP denies a defendant’s application or lets

thirty days pass without responding to it.”). Moreover, an appeal in this instance would be

futile, as his immigration status would prevent the BOP from granting compassionate

release in this instance. See Exh. B (listing an ICE detainer as one of the reasons Mr. Salazar

would be ineligible for release).

          Finally, although as of the filing of this motion, 30 days has passed since Mr. Salazar

sought compassionate release, to the extent the Court finds he has not exhausted

administrative remedies, the Court can dispense with the administrative exhaustion

requirement where, as here, there are “exceptional circumstances of peculiar urgency . . . .”

Hendricks v. Zenon, 993 F.2d 664, 672 (9th Cir. 1993) (internal quotations omitted). When a

defendant is facing irreparable harm if exhaustion is required, courts have waived

exhaustion of administrative remedies.46 The First Step Act did not alter this precedent.


46
     See, e.g., Garza v. Davis, 596 F.3d 1198, 1203-04 (10th Cir. 2010) (recognizing futility
                                                  25
        Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 26 of 27


Both the administrative exhaustion procedure and the circumstances meriting its waiver

remain unchanged. District courts continue to waive the administrative exhaustion

requirements under the First Step Act where circumstances warrant doing so. See, e.g.,

Thody v. Swain, 2019 WL 7842560, *2 (C.D. Cal. Nov. 26, 2019) (“A district court may, in

its discretion, excuse the failure to exhaust if exhaustion would be futile,” but finding the

petitioners “conclusory allegations” to be insufficient to establish futility); Merth v. Puentes,

No.1:19-cv-00251, 2019 WL 3003684, *3 (C.D. Cal. July 10, 2019) (“As Respondent did

‘not have the authority to grant any provision of the First Step Act without guidance from

the Bureau of Prisons’ . . . pursuing administrative remedies would have been futile.

Accordingly, exhaustion can be waived.”).

       The COVID-19 pandemic, and the particularized and heightened risk faced by

certain defendants, are the very circumstances in which courts have found waiver of

administrative exhaustion requirements appropriate. See, e.g., United States v. Guzman-Soto,

2020 WL 1905323 (D. Mass. Apr. 17, 2020) (concluding the court may exercise discretion

to consider defendant’s motion without waiting 30 days); United States v. Zukerman, No.

16-CR-194, 2020 WL 1659880,at *4 (S.D.N.Y. April 3, 2020) (“[T]he Court holds that

[defendant]’s advanced age and compromised health, combined with the high risk of

contracting COVID-19 at Otisville, justify waiver of the exhaustion requirement.”).

Therefore, even though Mr. Salazar contends he has satisfied exhaustion under the First Step

Act, to the extent to the Court finds them not exhausted, the Court should so waive them to




exception in context of 28 U.S.C. § 2241 petition); Elwood v. Jeter, 386 F.3d 842, 844 n.1 (8th
Cir. 2004) (same); Boucher v. LaManna, 90 F. Supp. 2d 883, 887 (N.D. Ohio 2000) (concluding
exhaustion was futile where the BOP’s policy on categorizing inmate’s offense as violent crime
was mandatory and potential for immediate release counseled timely consideration of
petitioner’s case).

                                                 26
        Case 1:17-cr-10113-ADB Document 29 Filed 05/12/20 Page 27 of 27


prevent irreparable harm to Mr. Salazar.

                                      CONCLUSION

       For the foregoing reasons, Mr. Salazar respectfully requests that the Court grant a

reduction in his sentence to time served to allow him to be released to immigration

authorities and be deported to his home in Colombia.

                                             Respectfully submitted,

                                             PEDRO MEJIA SALAZAR
                                             By His Attorney,

                                             /s/ Sandra Gant
                                             Sandra Gant
                                             BBO # 680122
                                             Federal Public Defender Office
                                             Temporary Mailing Address:
                                             P.O. Box 51268
                                             Boston MA 02205
                                             Physical Address:
                                             51 Sleeper Street, 5th Floor
                                             Boston, MA 02210
                                             Tel: 617-223-8061


                                 CERTIFICATE OF SERVICE
         I hereby certify that this document filed through the ECF system will be sent
 electronically to the registered participants as identified on the Notice of Electronic Filing
 (NEF) and paper copies will be sent to those indicated as non-registered participants on May
 12, 2020.
                                             /s/ Sandra Gant
                                             Sandra Gant




                                                27
